                                                                                   Case 8:20-cv-00661-DOC-KES Document 19 Filed 07/07/20 Page 1 of 2 Page ID #:132



                                                                                      )DUDK 7DELENKRHL 6%1 
                                                                                         5((' 60,7+ //3
                                                                                       6 *UDQG $YH 6XLWH 
                                                                                         /RV $QJHOHV &$ 
                                                                                      7HOHSKRQH  
                                                                                         )D[  
                                                                                      (PDLO )7DELENKRHL#UHHGVPLWKFRP

                                                                                      -DPHV & 3LVWRULQR 6%1 
                                                                                         3$55,6+ /$: 2)),&(6
                                                                                       /H[LQJWRQ 'U
                                                                                         0HQOR 3DUN &$ 
                                                                                      7HOHSKRQH  
                                                                                         (PDLO MDPHV#GSDUULVKODZFRP
                                                                                      $WWRUQH\V IRU 3ODLQWLII /LQGD 3HKRYLDFN

                                                                                                          ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                                                                                                     )25 7+( &(175$/ ',675,&7 2) &$/,)251,$
                 $ OLPLWHG OLDELOLW\ SDUWQHUVKLS IRUPHG LQ WKH 6WDWH RI 'HODZDUH




                                                                                       /,1'$ 3(+29,$&. DQ LQGLYLGXDO         &DVH 1R FY'2&.(6
                                                                                                                               25'(5 DENYING
                                                                                                           3ODLQWLII
5((' 60,7+ //3




                                                                                                                               3/$,17,))¶6 (; 3$57(
                                                                                               Y                                $33/,&$7,21 )25 /($9(
                                                                                                                               72 ),/( 6855(3/< ,1
                                                                                         $/(; $=$5 LQ KLV FDSDFLW\ DV 6HFUHWDU\ 5(63216( 72 '()(1'$17¶6
                                                                                    
                                                                                         RI WKH 81,7(' 67$7(6 '(3$570(17 5(3/< 72 027,21 72
                                                                                                                                 ',60,66
                                                                                       2) +($/7+ $1' +80$1 6(59,&(6
                                                                                                           'HIHQGDQW
                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    


                                                                                                                             25'(5
                                                                                   Case 8:20-cv-00661-DOC-KES Document 19 Filed 07/07/20 Page 2 of 2 Page ID #:133



                                                                                                                               25'(5@
                                                                                             2Q -XO\   0UV 3HKRYLDFN ILOHG DQ ([ 3DUWH $SSOLFDWLRQ IRU /HDYH WR )LOH
                                                                                      6XU5HSO\ LQ 5HVSRQVH WR 'HIHQGDQW¶V 5HSO\ WR 0RWLRQ WR 'LVPLVV +DYLQJ UHYLHZHG

                                                                                      WKH $SSOLFDWLRQ DQG JRRG FDXVH DSSHDULQJ WKH &RXUW DENIES WKH $SSOLFDWLRQ.

                                                                                     

                                                                                             ,7 ,6 62 25'(5('
                                                                                     
                                                                                         '$7(' BBBBBBBBBBBBB
                                                                                                 July 7                              BBBBBBBBBBBBBBBBBBBBB
                                                                                     
                                                                                                                                          +RQ 'DYLG 2 &DUWHU
                                                                                                                                         8QLWHG 6WDWHV 'LVWULFW -XGJH
                                                                                    
                 $ OLPLWHG OLDELOLW\ SDUWQHUVKLS IRUPHG LQ WKH 6WDWH RI 'HODZDUH




                                                                                    

                                                                                    
5((' 60,7+ //3




                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    

                                                                                    


                                                                                                                         352326(' 25'(5
